


Exhibit 10.9

 

[g38102ksi001.jpg]

 

Formerly GT Equipment Technologies, Inc.

Innovative Photovoltaic

Manufacturing Solutions

GT Solar Incorporated

243 Daniel Webster Highway

Merrimack, NH 03054, U.S.A.

 

 

Phone:

Fax:

e-Mail:

Web:

+1 603 883 5200

+1 603 595 6993

info@gtsolar.com

www.gtsolar.com

 

November 24, 2008

 

Mr. Hoil Kim

150 Fairway Road

Chestnut Hill, MA 02467

 

Dear Hoil:

 

We are pleased to offer you a position at GT Solar Incorporated as Vice
President & General Counsel, reporting to Tom Zarrella, President & Chief
Executive Officer.  Details of this offer of employment shall include the
following:

 

·                  Base Compensation: $305,000 per annum paid proportionately on
a bi-weekly basis.

 

·                  Executive Incentive Compensation Plan: As a member of the
Executive Staff, you shall be eligible to participate in the GT Solar
Incorporated Executive Incentive Plan (EIP).  During a full year of
participation and based on current plan design, you shall be eligible to receive
a target bonus in the amount of 45% of your base salary at 100% of plan
objectives, which, based on the current plan design for FY 2009, holds the
possibility of a payment of up to 90% of base salary in the event of  maximum
plan performance.  As special consideration in conjunction with your employment
and in recognition of the proximity of your planned start date in relation to
the end of the plan year, you will be guaranteed a flat payment of $45,000 for
the FY 2009 plan year.  This payment shall be disbursed to you in two
installments, $22,500 on the payroll following your start date and $22,500 at
the same time that all executive bonuses are disbursed and are contingent upon
being employed with GT Solar on the date of payment.  Enclosed you will find a
sample copy of the FY 2009 Plan for informational purposes.

 

·                  Equity Plan: In conjunction with this offer of employment and
subject to the approval of the Board of Directors of the Company, you shall be
eligible to receive a restricted stock unit grant of 140,000 RSUs subject to all
terms, restrictions, limitations and terminations set forth in the RSU Agreement
and any grant agreement.  Details concerning the RSU grant are included in the
attached RSU agreement.

 

·                  Severance Package:  The company shall furnish you with a
severance package such that, in the event of the termination of your employment
involuntarily by the company for reasons other than for cause or voluntarily by
your for good reason (each as defined in the employment agreement between the
company and you), you shall receive salary continuation at your base salary
compensation rate at the time of such termination of employment and medical and
dental insurance continuation for a period of 12 months following the
termination of your employment.  Eligibility to receive severance shall be
contingent upon the execution of a waiver and release.  Details of the severance
benefit shall be included in your Employment Agreement.

 

·                  Non-Competition, Non-Solicitation & Non-Disclosure:
Acceptance of employment with GT Solar Incorporated is contingent upon your
execution of a non-compete, non-solicitation and non-disclosure agreement. 
Details of this agreement shall be included in an Employment Agreement which
shall contain all provisions governing your employment with GT Solar
Incorporated.  For summary purposes, both the non-competition and
non-solicitation provisions shall remain in effect one year post-termination
from employment with GT Solar, Inc.  Non-disclosure shall survive indefinitely
post-employment.

 

·                  Paid Time Off — At present time, you will be eligible to
receive paid time off annually in the amount of 3 weeks for purposes of vacation
and 6 days related to illness.  The company also maintains 11 paid holidays
annually.  Vacation pay is an accrued benefit.  A detailed summary of benefits
available is attached for your preliminary review.  Please note the company is
reviewing elements of its benefits program at this time.  A summary of the
benefits available is attached for your preliminary review.  More detailed
descriptions of these programs shall be made available to you upon joining GT
Solar.

 

·                  Location — You will be based at the headquarters in Merrimack
but will work from time to time at the Boston offices of Wilmer Hale in
accordance with company needs.

 

1

 

Turnkey Production Lines

Individual Equipment

GTs-WAFFABTM

GT-DSS240TM DSS Furnace

GTs-CELFABTM

GT-ATLAS TM Tabber/Stringer

GTs-MODFABTM

GT-CTX 2400TM Cell Tester

 

GT-PVSCAN 8000 Optical Characterization

 

More ... www.gtsolar.com

--------------------------------------------------------------------------------


 

You represent that you are not by bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the company, or wish is any way
inconsistent with the terms of this letter.

 

As a condition of employment, you are required to show proof of citizenship,
permanent residency in the U.S., or authorization to work in the U.S. within
three business days of your date of hire.  Employment with GT Solar is
contingent upon satisfactory completion of background verification and drug
screening.   This letter together with your employment agreement with GT Solar
sets forth the terms of your employment with GT Solar, Inc. and shall supersede
any prior representations or agreements, whether written or oral relating to the
terms of your employment.  This letter may only be modified by a written
agreement signed by you and the President & CEO of GT Solar Incorporated.  To
indicate your acceptance of this offer, please sign below.

 

Hoil, we are truly excited about the prospect of your joining the team at
GTSolar.  We are confident that you will find your association with the company
both challenging and rewarding.   Please feel free to contact me at 603.858.2239
to discuss at your earliest convenience.

 

Warmest regards,

I accept this offer of employment as stated herein, I am not relying on any
representations other than as set forth above:

 

 

 

 

/s/ Brian P. Logue

 

 

 

 

 

 

 

 

 

 

 

Brian P. Logue

Hoil Kim

 

 

Vice President Human Resources

Name Print

 

 

 

 

 

 

 

/s/ Hoil Kim

 

11/24/08

 

(Signature)

 

(Date)

 

 

 

 

 

12/15/08

 

 

 

Tentative Start Date

 

 

 

2

--------------------------------------------------------------------------------
